By the Court, Lacy, J. It is necessary to notice but a single point assigned as error; for all the others are wholly immaterial or untenable. The writing sued on was payable in current bank notes, and due one year thereafter. This obligation is for unliquidated damages, and so we have expressly adjudged the'point on several occasions. Here judgment was given by the Court for the full amount of the instrument, without examination of witnesses, showing the value of the bank notes, and without awarding a writ of inquiry to ascertain the unliquidated damages. In this there is manifest error, as has, been decided in Day et al. vs. Lafferty, 4 Ark. Rep., and in Wallace vs. Collins, ante, and several other cases. Judgment reversed.